.Mr. Justice Wolf
delivered the opinion of the Court.
Where appellants rely, not on the stenographer’s notes .as defined by the Acts of 1917 and 1919, but on a bill of exceptions and statement of the case, they are not obliged to deposit the stenographic fees in court nor necessarily to -avail themselves of the services of such stenographer. Where' it appears that the bill of exceptions and statement of the case has been filed in the court below, ah appellee in moving ■to dismiss is bound to convince us that the various extensions allowed appellant were without justification. This the rappellee has not done.
Hence the motion for .dismissal will be denied.